DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Dessing teaches a descaling functionality, and Blaschke in introduced to teach a scaling detection function (200) configured for carrying out an analysis of a scaling level of the instantaneous water heater (50) using measured values of the flow meter (21) (Col. 3, lines 36-46, flow meter provides scaling analysis data and activates a descaling operation). The combination provides that during the scaling analysis, one having ordinary skill in the art would not leave said fluid in the system for subsequent use and would employ the drainage valve used in Dessing’s descaling process to drain also the fluid used during analysis.
In response to applicant's argument that how a flow heater can employ the detection method of Blaschke, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Dessing teaches a variety of valves that can be opened and closed to perform the detection method of Blaschke thus allowing for a fluid buildup in the flow heater. Further, the general concept of the detection is by measuring the increased volume of water/fluid in a system due to the limescale build up therein, logically follows that if a closed off flow heater (in this case valves 243, 244, 411, 412, 413 placed in the closed configuration) and a water level taking for the amount of water placed therein (measured by a flow meter) a similar finding may be taken as used in Blaschke for the scaling level analysis in the Dessing system.
Allowable Subject Matter
Claims 4, 11-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dessing (US 2020/0170445 A1), and further in view of Tonelli et al. (US 2008/0151573 A1) and Blaschke (US Patent No. 6,510,782).
Re: Claim 1, Dessing discloses the claimed invention including a machine for preparing hot beverages, comprising:
a beverage outlet (26) configured for dispensing a prepared hot beverage (Fig. 1),
a water heater (205) configured for heating water during preparation of the hot beverage (Fig. 3, Para. 44, water boiler) except for specifying instantaneous. However, Tonelli discloses an instantaneous water heater boiler (15) for hot beverage production (Para. 19-23, instant water heater).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an instant water heater as taught by Tonelli, since Tonelli states in paragraph 23 that water may be heated to desired temperature at time of use thus providing for a more energy efficient device that doesn’t heat a large mass of water but only as needed for each dispensing cycle.
a flow meter (12, 22) configured for analyzing a volume flow of water flowing through the instantaneous water heater (10, 20),
a drainage valve (309) arranged downstream of the instantaneous water heater in a direction of flow, the drainage valve comprising a controlled directional control valve (309) via which water flowing through the instantaneous water heater is conductable to a waste water line (313) or a waste water collection container (302) instead of toward the beverage outlet (Fig. 3, Para. 47, drain line and valve), and
a controller (12) controls a cleaning module (30) for descaling (Fig. 1, Para. 47, controller implements descaling cleaning sequence) such that the controller switches the drainage valve (309) to a switched position in which water coming from the instantaneous water heater (10, 20) is adapted to be conducted directly to the waste water line or the waste water collection container (Fig. 5A, Para. 46, 54, descaling fluid is directed through the boiler and out to the waste line or collection container) except for using the flow meter for scaling detection. However, Blaschke discloses which has a scaling detection function (200) configured for carrying out an analysis of a scaling level of the instantaneous water heater (50) using measured values of the flow meter (21) (Col. 3, lines 36-46, flow meter provides scaling analysis data and activates a descaling operation).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use measured values from Dessing’s flow meter to carry out a scaling analysis as taught by Blaschke, since Blaschke states in column 3, line 43 that such a modification allows for automatic initiation of the descaling cycle when the device actively needs it, thus able to maintain the dispenser at efficient working conditions without wasting unnecessary time and descaling solution for when it’s not needed.
Re: Claim 2, Dessing in view of Blaschke discloses the claimed invention including a heating up phase of the instantaneous water heater the controller controls the drainage valve to conduct the water coming from the instantaneous water heater into the waste water line or the waste water collection container and the controller is configured to carry out the analysis of the scaling level during the heating up phase (Fig. 1, Para. 47, controller implements descaling cleaning sequence).
Re: Claim 3, Dessing in view of Tonelli discloses the claimed invention including the controller is configured to carry out the heating up phase (2) with each dispensing of a hot beverage (Fig. 1, Para. 44, controller controls the heating) and in view of Tonelli (Para. 23, carries out heating phase for each beverage dispensed).
Re: Claim 5, Dessing in view of Tonelli discloses the claimed invention including the controller is configured to carry out the cooling down phase with each dispensing of a hot beverage (Tonelli: Para. 27-31, instant heaters cool down after each dispensing cycle).
Re: Claim 6, Dessing discloses the claimed invention except for a pressure meter. However, Tonelli discloses a pressure meter (14) arranged on an inlet side of the instantaneous water heater (15) (Fig. 1, Para. 14, meters pressure going into heater).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a pressure meter as taught by Tonelli, since Tonelli states in paragraph 34 ensures boiler receives water at the desired pressure for the safety and the reliability of the instant beverage machine, thereby also eliminating puffs in the system, hence maintaining a constant temperature at higher values and achieving an optimum beverage.
Re: Claim 8, Dessing in view of Blaschke discloses the claimed invention including a descaling system (30) for automatically descaling the water heater (Fig. 5A, Para. 53, descaling system).
Re: Claim 10, Dessing discloses the claimed invention including a water pump (203) which is configured to convey water from a drinking water supply line (201) to the instantaneous water heater (205).
Re: Claim 15, the modified device of Dessing as recited in the rejection of claim 1 above is capable of performing the method of this claim.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dessing (US 2020/0170445 A1), Tonelli et al. (US 2008/0151573 A1), and Blaschke (US Patent No. 6,510,782). as applied to claim 8 above, and further in view of Martin et al. (US 2009/0293733 A1).
Re: Claim 9, Dessing discloses the claimed invention including a the descaling system  comprises a mixing container (302) configured for mixing a descaler solution, a receiving chamber (304) for a storage container (hopper depicted on top) for liquid descaler concentrate, and a metering dispenser (304) configured for metered conveyance of descaler concentrate from the storage container (42) into the mixing container, in which the descaler solution is adapted to be mixed from the descaler concentrate and water (300) Para. 47) except for specifying a pump with the metering dispenser. However, Martin teachings a descaling system implementing a metering peristaltic pumps (890, 892) for descaler solution (Fig. 15, Para. 161, metering pumps for descaler).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a metering pump as taught by Martin since such a modification is known in the art to provide highly accurate dosage of material thus the mixing chamber will receive the appropriate amount of descaler on each operation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754